               Case 2:17-cv-00094-RAJ Document 435 Filed 10/29/20 Page 1 of 2



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
11   ABDIQAFAR WAGAFE, et al.,                         No. 2:17-cv-00094-RAJ
12                            Plaintiffs,              ORDER
         v.
13
14   DONALD TRUMP, PRESIDENT OF THE
     UNITED STATES, et al.,
15
16                            Defendants.
17
18            This matter comes before the Court on the parties’ Stipulation for Order Setting
19   Page Limits for Cross-Motions for Summary Judgment and Related Matters, Dkt. # 434.
20   The Court recognizes the complicated nature of the case and agrees that an extension of
21   page limits for briefing the respective motions for summary judgment is warranted. The
22   parties’ request to be allocated 120 pages for briefing per side, however, is excessive.
23   The Court ORDERS as follows:
24            1. Each side shall be allocated a maximum of 90 pages for briefing their
25               respective motions for summary judgment. Plaintiffs may file an opening
26               memorandum in support of their motion for summary judgment that does not
27               exceed 50 pages. Plaintiffs may allocate the remaining unused portion of the
28   ORDER – 1
           Case 2:17-cv-00094-RAJ Document 435 Filed 10/29/20 Page 2 of 2




1            90 total pages to their reply/cross-opposition memoranda responding to
2            Defendants’ cross-motion for summary judgment. Defendants would similarly
3            be allotted a maximum of 90 pages, with up to 70 pages allocated to their
4            combined opposition/cross-motion memoranda, and the remaining unused
5            portion of the 90 pages for their cross-reply memorandum.
6         2. The deadlines for dispositive motions and summary judgment briefing set out
7            in Dkt. # 413, page 3, are not suspended, but the Court may consider
8            reasonable adjustments based on a joint proposal submitted by the parties no
9            later than November 6, 2020.
10        3. Plaintiffs’ Motion for Leave to File an Overlength Brief, Dkt. # 421, is deemed
11           withdrawn.
12
13        DATED this 29th day of October, 2020.
14
15
                                                   A
                                                   The Honorable Richard A. Jones
16
                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 2
